Citation Nr: 1431364	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea, rhinitis, and sinusitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  He had prior service in a reserve component from May 1985 to December 1990.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2012, the Veteran presented sworn testimony during a Board videoconference hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board previously remanded this case for additional development in October 2012, May 2013, and November 2013.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2014 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran does not have sinusitis.

2.  A respiratory disorder, including allergic rhinitis or sleep apnea, is not related to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability, to include sleep apnea, rhinitis, or sinusitis, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in March 2008 and May 2011, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the March 2008 and May 2011 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue decided herein.  The evidence in the claims file includes VA and private treatment records, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, pursuant to the November 2013 Board remand, VA medical opinions were obtained in December 2013 and April 2014, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA medical opinions are collectively sufficient relative to the respiratory disability claim, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran has asserted entitlement to service connection for a respiratory disability, to include sleep apnea, allergic rhinitis, and sinusitis.  See, e.g., the Board hearing transcript dated January 2012.  He has contended that he developed a respiratory disability as a result of his exposure to burning oil fields during his military service in Southwest Asia.  Id.

As indicated above, the Veteran served on active duty from December 1990 to June 1991 with service in Southwest Asia from January 1991 to May 1991.  His STRs are void of complaints, findings, or treatment for any respiratory, sinus, or pulmonary disorder.  A July 1991 examination report indicated that clinical evaluation of the nose, sinuses, mouth, throat, lungs, and chest was normal.

Post-service treatment records show that, during a private sleep study in May 2005, the Veteran reported daytime somnolence, indicating that he falls asleep as a passenger in a car.  His wife had no report that he falls asleep in dangerous situations or daytime activity.  The impression of the sleep study included severe obstructive sleep apnea and respiratory failure secondary to sleep apnea; a CPAP machine was recommended.

The Veteran's claim for service connection for a respiratory disorder was received in March 2009.  On his application, he indicated that his claimed respiratory disorder began in 2004 and that he was treated from 2005 to the present.

In a private treatment note from Dr. N. dated in June 2010, it was noted that the Veteran returned after a hiatus of over five years.  At that time, he endorsed nasal congestion, snoring, and persistent sinus problems.  He described extensive service in the Gulf War and being exposed to fumes from oil fires, the smoke from which caused coughing, choking, and sneezing.  Upon examination, the nose and throat were "principally noteworthy for nasal mucosa erythema and edema."  The impression was obstructive sleep apnea syndrome.  Dr. N. opined that he believed within a reasonable degree of certainty that the Veteran's "extensive unprotected exposure to smoke from petroleum fires added to or exacerbated his obstructive sleep apnea and, in fact, may be the item that caused the sleep apnea in the setting of the other conditions.  Furthermore, it more likely than not generated the foundation for significant vasomotor rhinitis."  Critically, Dr. N.'s June 2010 opinion provides little or no rationale for the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

A June 2010 VA treatment record indicated that the Veteran presented to establish care.  He reported a past medical history that included sinusitis/non-allergic rhinitis and sleep apnea.  During an August 2010 VA Gulf War examination, the Veteran complained of sleep apnea since 1991, chronic sinusitis, and a past history of vasomotor rhinitis in 1991.

An August 2010 private magnetic resonance imaging (MRI) report documented "[m]ild mucosal thickening in the ethmoid sinuses without air fluid levels." 

The Veteran was afforded a VA examination in June 2011 at which time the examiner noted his report of sleep apnea that began after his military discharge.  A diagnosis of obstructive sleep apnea was confirmed.  In an August 2011 VA medical opinion, the VA examiner documented the 1995 private sleep study demonstrating severe sleep apnea.  The examiner concluded, "[a]fter reviewing service treatment records, no definite documentation of obstructive sleep apnea noted in service treatment records.  It is less likely as not patient's current sleep apnea is related to the military service 1990-1991."  Critically, the June 2011 VA examiner provided little rationale for his conclusion and did not address the Veteran's contention of exposure to oil fires as the cause of his sleep apnea.  See Nieves-Rodriguez, supra; Hernandez-Toyens, supra.

The Veteran testified in January 2012 that he never sought treatment for respiratory problems during service, but stated - in contrast to what he reported on his March 2009 application for VA benefits - that he first started having problems with breathing, coughing, sneezing, and bloody noses while in Southwest Asia.

The Veteran was afforded a VA examination in December 2012 at which time the examining physician indicated that he reviewed the claims file and that the Veteran had been diagnosed with allergic rhinitis in 1990.  The examination report indicated that the Veteran had rhinitis.  However, the examiner concluded that, after reviewing the claims file, the examination, and the CT scan of the nasal sinuses with no evidence of nasal sinuses active disease, that the Veteran's nasal sinus/rhinitis is less likely than not related to military service.  Critically, the Board found the December 2012 VA examination report to be unclear as to whether the Veteran has a current rhinitis disability; the matter was remanded for an additional VA medical opinion.

Pursuant to the May 2013 Board remand, the Veteran was afforded a VA medical opinion in May 2013.  After diagnosing the Veteran with obstructive sleep apnea, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As rationale for this conclusion, the examiner stated, "[s]leep apnea is usually due to intermittent upper airway obstruction, rhinitis is usually local nasal condition and inflammation, not causing any anatomical upper airway obstruction, so it is less likely as not sleep apnea is caused or related to rhinitis or aggravated by rhinitis."  The examiner additionally concluded, "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner then provided further rationale for his opinion in a separate document in which he indicated that the "[e]tiology of the patient's obstructive sleep apnea is most likely secondary to patient's chronic obesity and frequent weight gain problems."  He continued, "it is less likely as not patient's vasomotor rhinitis condition will lead to obstructive sleep apnea condition and more like than not the obesity will cause and lead to upper airway obstructive pathology and obstructive sleep apnea."

Additionally, the examiner diagnosed the Veteran with allergic rhinitis and opined, "[t]his Veteran['s] allergic rhinitis from the history is controlled medically and is non-incapacitating.  No nasal sinuses disease.  After reviewing the c-file and the exam with CT scan, I feel it is less likely than not related to her [sic] sleep apnea which [sic] will be evaluated on its own merit."  The examiner went on to endorse conclusory statements similar to those with respect to the claimed sleep apnea.  Specifically, "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness;" and "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  In a separate opinion, the examiner addressed nasal rhinitis, although he specifically indicated there was no evidence of such a diagnosis in the claims file.

The May 2013 examiner did not address the questions posed in the May 2013 Board remand; neither did he discuss the Veteran's exposure to burning oil fields and dust during his service in Southwest Asia, or provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since military service.  Accordingly, this matter was remanded in order to obtain a new VA medical opinion.

Upon remand, the Veteran was provided a VA medical opinion dated in December 2013 at which time the examiner concluded that "[t]he claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner then stated, "[s]leep apnea is not related to military service.  Allergic rhinitis does not cause sleep apnea."  He explained, "Veteran's exposure to burning oil fields and dust during his service in Southwest Asia has no effect on sleep apnea.  His lung examination was within normal limits.  His [pulmonary function tests] are normal, [he] has no pulmonary disease."  The examiner then noted that maxillofacial CT scans performed in May 2013 and December 2012 were negative and showed no evidence of chronic sinusitis.  The examiner continued, the Veteran's "statement that he has subjective respiratory complaints from service time is not supported by evidence in STRs and has no objective evidence of organic pathology that caused sleep apnea."  The examiner further stated, "STRs have no evidence while in service of complaints, snoring, waking up at night, fatigue, daytime somnolence.  No treatment records supporting above complaints or receiving treatment for it."  The examiner then opined, "[i]t would be speculation to state patient's symptoms started while in service."  The examiner additionally explained that the Veteran's "sleep apnea is caused by post service obesity and progressive post service weight gain.  Patient's current weight is 278 pounds with a [body mass index] of 38.95.  Sleep apnea is caused by obesity, increased neck circumference."  He also noted that other problems including sedative use, alcohol consumption, and poor sleep hygiene can contribute to sleep apnea.  The examiner stated "Veteran had presented no clinical findings of symptomatology in service or until 2005 of sleep apnea."  He then concluded, "[a]fter reviewing STRs there is no evidence of sleep apnea and no definite documentation of obstructive sleep apnea noted in service treatment record.  It is less likely as not current sleep apnea is related to military service."

An addendum VA medical opinion was provided in June 2013, at which time the examiner noted that the Veteran has allergic rhinitis by history that is controlled medically.  He further confirmed that there is no sinus disease.

An additional VA medical addendum opinion was provided in April 2014 at which time the examiner concluded, "[i]t is my medical opinion that the Veteran's claimed condition of sinus problems, currently diagnosed as allergic rhinitis, was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, to include burning oil fields and dust."  The examiner provided the following rationale:

The Veteran entered military service without history or physical finding of sinus problems as documented on his enlistment physical dated January 1985 with negative history and exam with normal clinical evaluation, including normal sinuses, nose, mouth, and throat.  Health questionnaire pre-mobilization dated December 1990 with negative history.  The Veteran's sinus problems did not pre-exist his active military service, and could not be aggravated by service.

No STRs for complaints of sinus related problem or evaluation for sinus problems while on active duty, and no VA or private medical records of sinus related problems or complaints within a year of leaving military service.

The examiner then noted the credible statements from the Veteran's spouse and his fellow service member, Sgt. S.C., who detailed the heavy oil smoke while stationed in Saudi Arabia.  The examiner concluded: 

The STRs do not include a complaint about sinus congestion, sinus pressure, sinusitis, or rhinitis, and no physical findings of sinus abnormality (swollen turbinates, polyps, excessive rhinorrhea, purulent drainage, or sinus tenderness to palpation or percussion).

CT maxillofacial without contrast dated May 2013 found:  'no evidence for acute or chronic sinusitis.'

Veteran diagnosed only with allergic rhinitis by examiner for . . . compensation and pension examination dated May 2013 . . . who stated, 'This Veteran['s] allergic rhinitis from the history is medically controlled and is non incapacitating.  No nasal sinuses disease.'

Upon review of the record, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed sleep apnea or allergic rhinitis and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  In particular, as indicated above, the December 2013 and April 2014 VA medical opinions were based on thorough review of the Veteran's medical history.  The Board consequently places significant weight on the findings of these VA reviewers.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the findings of the December 2013 and April 2014 VA medical opinions are consistent with other VA examination reports and medical opinions of record.

Significantly, no other competent opinion contradicts the conclusions of the December 2013 and April 2014 VA examiners.  As was discussed above, Dr. N.'s June 2010 positive nexus opinion as to the diagnosed sleep apnea provides little or no rationale for the conclusion provided.  See Nieves-Rodriguez, supra; Hernandez-Toyens, supra.

The Board additionally notes that the law and regulations pertaining to service connection for undiagnosed illnesses resulting from the Persian Gulf War service are not for application as to the pending claim, because the Veteran has diagnosed disabilities, namely sleep apnea and allergic rhinitis.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).

Based on a review of the evidence, the Board finds that service connection for a respiratory disability to include sleep apnea and allergic rhinitis is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran, his spouse, or Sgt. S.C., are now claiming that any respiratory disability is the result of his military service, a layperson without medical training such as the Veteran, his spouse, or Sgt. S.C. is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).

There is no indication in the medical evidence of record that the Veteran was diagnosed with a respiratory disorder to include sleep apnea or allergic rhinitis during his military service or for years thereafter.  Additionally, as noted above, when his case was examined with a view toward determining whether he had sinusitis, it was concluded that he in fact did not.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, the evidence does not document a diagnosis of sleep apnea until May 2005 and allergic rhinitis until December 2012.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic sleep apnea and allergic rhinitis symptomatology dating from service are contradicted by the findings of the December 2013 and April 2014 VA examiners who considered the Veteran's lay assertions and reasonable inferences suggested in the record in rendering the negative nexus opinions.

In conclusion, for the reasons set out above, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a respiratory disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


